NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with Fed. R. App. P. 32.1




                     United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604
                                    Submitted March 31, 2009*
                                      Decided April 1, 2009


                                                Before
                                FRANK H. EASTERBROOK, Chief Judge
                                DIANE P. WOOD, Circuit Judge

                                DIANE S. SYKES, Circuit Judge

No. 08-3346
BILLY TORAIN,                                                      Appeal from the United
       Plaintiff-Appellant,                                        States District Court for the
                                                                   Northern District of Illinois,
                v.                                                 Eastern Division.
AMERITECH ADVANCED DATA SERVICES                                   No. 06 C 4559
OF ILLINOIS, INC.,                                                 Joan B. Gottschall, Judge.
       Defendant-Appellee.


                                                 Order
   Billy Torain was fired in June 2005 from his job as associate director of call-center
operations at a firm then known as SBC DataComm, Inc. (This opinion uses the current
corporate name of Torain’s former employer.) He contends that the discharge violates
federal anti-discrimination statutes. Torain asked for leave to proceed in forma pauperis,
and the district court granted that request.
    During discovery Ameritech learned that some of Torain’s income and assets had
been omitted from his IFP application, which failed to reveal a recent $12,550 inheri-
tance plus $250 per month of employment income for his wife, plus some of his own
self-employment income. (Other assets also were omitted; we need not describe them.)
Ameritech moved to dismiss the complaint because the IFP application was materially
false, see 28 U.S.C. §1915(e)(2)(A), and the district court granted this motion.
   The parties assume that, because the district court’s order does not say whether the
dismissal is with or without prejudice, it must be without prejudice. If that’s so, then our

   * After examining the briefs and the record, we have concluded that oral argument is unnecessary. See
Fed. R. App. P. 34(a); Cir. R. 34(f).
No. 08-3346                                                                           Page 2

jurisdiction is in doubt, given the norm that a dismissal without prejudice to refiling is
not final. But the assumption is incorrect. A procedural dismissal is “on the merits” un-
less the judge expressly provides otherwise. Fed. R. Civ. P. 41(b). (Rule 41(b) has three
exceptions, none applicable to this case.) A dismissal on the merits precludes resump-
tion of the litigation by filing a new complaint. Neither the judgment nor the district
judge’s opinion specifies that the dismissal is without prejudice. So the decision is final,
and we have jurisdiction. This also makes it unnecessary to consider Ameritech’s re-
quest that the judgment be modified to add “with prejudice” language.
    Torain acknowledges that he omitted the inheritance and some current income from
his IFP application. Section 1915(e)(2)(A) requires dismissal if these omissions were ma-
terial. See In re Chicago, 500 F.3d 582 (7th Cir. 2007); Thomas v. General Motors Acceptance
Corp., 288 F.3d 305 (7th Cir. 2002). The district judge concluded that they were material:
the omitted assets and income would have enabled Torain to pay the filing fee. Appel-
late review is deferential, see Thomas, 288 F.3d at 307, and the district court did not
commit a clear error in concluding that the omissions were material.
                                                                                  AFFIRMED